DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claim 34, in the reply filed on January 10, 2022 is acknowledged.  It is further acknowledged that some claims were amended to now depend on claim 34.  However, claims 29-31 and 38 and 42 do not depend on claim 34 and are, therefore, withdrawn from consideration due to the restriction requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 34, 2-3, 5, 9, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kujirai et al (2/1962, J.S.D.C 78, 80-89).
With regards to claim 34, Kujirai teaches a process for bleaching (reading on modifying) a polymer with chlorine dioxide (reading on a compound radical containing an element from group 16 and an element from Group 17 of the periodic table 
With regards to claim 2, Kujirai teaches the compound reading on the claimed compound radical has the element from Group 16 being Oxygen and the element from Group 17 being Cl (abstract).
With regards to claim 3, Kujirai teaches the chlorine dioxide to start in the aqueous phase (page 81).
With regards to claim 5, Kujirai teaches the chlorine dioxide to be dissolved in an aqueous solution (page 81).
With regards to claim 9, Kujirai teaches the irradiation to be performed in a well ventilated housing (reading on in air) (page 82).
With regards to claim 14, Kujirai teaches the compound reading on the claimed compound radical has the element from Group 16 being Oxygen.
With regards to claim 15, Kujirai teaches the compound reading on the claimed compound radical has the element from Group 17 being Cl (abstract) reading on halogen.
With regards to claim 16, Kujirai teaches the compound reading on the claimed compound radical to be chlorine dioxide (abstract).
With regards to claim 17, Kujirai teaches the chlorine dioxide to be dissolved in water (reading on an organic solution) (page 81) and for the hydrogen atoms to be oxidized in the presence of chlorine dioxide (page 88).


Claims 34, 2-3, 5, 8-11, 14-17, 22, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamori et al (EP 3,398,925).
With regards to claim 34, Takamori teaches a method of oxidation reaction of a raw material and chlorine dioxide radical by irradiation with light (abstract) (abstract) wherein the raw material to include polyamides (0162) (reading on a polymer).
With regards to claim 2, Takamori teaches the compound reading on the claimed compound radical to be chlorine dioxide (abstract) reading on the Group 16 element being O and the Group 17 element being Cl.
With regards to claim 3, Takamori teaches the reaction to include a gaseous phase to produce the aqueous phase (0159).
With regards to claim 5, Takamori teaches the hydrocarbon to be dissolved in an organic solvent (0159).
With regards to claim 8, Takamori teaches the reaction to be two phase wherein one phase is an organic phase and the other phase is an aqueous phase (0159).
With regards to claim 9, Takamori teaches the irradiation to occur in the atmosphere (0159) reading on in air.
With regards to claim 10, Takamori teaches the reaction to be two phase wherein one phase is an organic phase and the other phase is an aqueous phase (0159) and for the oxygen to be dissolved in the aqueous phase (0048).
With regards to claim 11, Takamori teaches the solvent to be a hydrocarbon solvent, a halogenated solvent or a fluorous solvent (0049).
With regards to claim 14, Takamori teaches the compound reading on the claimed compound radical to be chlorine dioxide (abstract) reading on the Group 16 element being O and the Group 17 element being Cl.
With regards to claim 15, Takamori teaches the compound reading on the claimed compound radical to be chlorine dioxide (abstract) reading on the Group 16 element being O and the Group 17 element being Cl.
With regards to claim 16, Takamori teaches the compound reading on the claimed compound radical to be chlorine dioxide (abstract) reading on the Group 16 element being O and the Group 17 element being Cl.
With regards to claim 17, Takamori teaches the organic phase to contain the chlorine dioxide (0028) as well as the raw material (0028), and the raw material to be oxidized by the light irradiation (0028).
With regards to claim 22, Takamori teaches the step of adding a hydroxyl group onto the original substance (0105).
With regards to claim 27, Takamori teaches the polymer to include a hydrocarbon (reading on having C and H atoms) and to include carbon-hydrogen bond (0016).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763